First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 are pending in the present application. The instant claims are rejected as indicated below.

Double Patenting
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is
maintained and claims 69-75 are rejected on the ground of nonstatutory double 
patenting over claims of US Patent No. 10,173,999.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a cyclic amine of formula (I) as instantly claimed and a method of treating neuropathy (see reference claim 10). Unlike the reference claims, the instant claims recite treating “peripheral neuropathies except pain as a symptom” or preventing “peripheral neuropathies”. However, the reference claims drawn to treatment of neuropathic pain (in general) encompasses treatment of the claimed peripheral neuropathies.  That is, treatment of peripheral neuropathic pain would result in treatment of peripheral neuropathy which causes said pain.
As recognized by MPEP § 2112, 
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Here, neuropathic pain is caused by neuropathy and, thus, treatment of neuropathic pain utilizing the claimed compounds would result in treatment of neuropathy as instantly claimed.
Response to Arguments
Applicant argument is that neuropathic pain is distinguished from its primary disease, peripheral neuropathic; treatment of a primary disease usually encompasses treatment of symptoms or a secondary diseased accompanied with the primary disease, but not vice versa.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, products of identical chemical composition cannot have mutually exclusive properties.  The utilization of the claimed cyclic amine as taught by ‘999 for treatment of neuropathic pain would result in the treatment of the underlining cause of said pain, neuropathy.  
Also, as noted above, the Court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  
Even if one agrees that treatment of a primary disease usually encompasses treatment of symptoms or a secondary disease accompanied with the primary disease, but not vice versa, a product useful in treating both symptom/secondary disease and primary disease would treat both when utilized in treating either.  That is, one cannot use the claimed cyclic amine in treating neuropathic pain as recited by ‘999 without treating the neuropathy which causes said pain as instantly claimed.
In reference to applicant’s analogy, a medication useful in treating both the symptoms of influenza and the underlying influenza would treat both symptom(s) and
influenza when utilized in treating either symptom(s) of influenza or the underlying 

For these reasons, the rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is maintained and claims 69-75 are rejected on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999.

Claim Rejections - 35 USC § 112
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

Claims 69-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in /n re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the 
invention commensurate in scope with the instant claim without undue experimentation.

prevent 
to keep from occurring; avert; hinder. 
to hinder or stop from doing something 
Archaic. to act ahead of; forestall,
Archaic. to precede. 
Archaic. to anticipate.

In essence, the instant claims are interpreted to mean that peripheral neuropathies will entirely cease to manifest after administration of the compound. Applicant has not demonstrated prevention of neuropathy in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of peripheral neuropathies.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing neuropathies in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevent neuropathies. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

Response to Arguments
Applicant argues the dictionary definition of “prevention” adopted by the rejection is not consistent with the plain and ordinary meaning in the related art.  According to 
As set forth by MPEP § 2111.01, the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. 
Here, the present specification does not define what applicant intends by “prevent” and, thus, the term is given its plain meaning.
As noted by applicant, prevention of a disease is generally considered to include not only complete absence of onset of the disease, but also reduction in the degree of development of the disease.  Because, the present specification does not limit the definition of “prevent” to a reduction in the degree of development of the disease, when the claims are read in light of the broadest reasonable (BRI), it would include the complete absence of onset of the disease.
For this reason, claims 69-75 are rejected under 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 102
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 
102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained and claims 69-75 are rejected under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019).
Arai et al. teaches compounds of formula I:

    PNG
    media_image1.png
    227
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    780
    media_image2.png
    Greyscale

for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011). The reference exemplifies compounds such as:

    PNG
    media_image3.png
    132
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    150
    732
    media_image4.png
    Greyscale
(see Tables 1-1 and 1-2).  
The recitation of “treating peripheral neuropathies except pain as a symptom” is noted.  However, as recognized by MPEP § 2112, 
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Therefore, treatment of neuropathic pain as set forth by the reference would inherently result in treatment of neuropathy as instantly claimed.  Therefore, the instant claims are anticipated by the cited reference.
See response to applicant’s argument below in paragraph #9.

Claim Rejections - 35 USC § 103
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 
103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained and claims 69-75 are rejected under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019).
Arai et al. teaches compounds of formula I:

    PNG
    media_image1.png
    227
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    780
    media_image2.png
    Greyscale

for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011). The reference exemplifies compounds such as:

    PNG
    media_image3.png
    132
    743
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    150
    732
    media_image4.png
    Greyscale
 (see Tables 1-1 and 1-2).  

The instant claims differ by reciting (i) treating peripheral neuropathies except pain as a symptom (see instant claim 35), and (ii) various peripheral neuropathies (see instant claims 41, 47, 48, 54, 55, 61, 62, 68 and 75).
However, as recognized by MPEP § 2112, 
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Therefore, 
treatment of peripheral neuropathy would flow naturally from the treatment of peripheral neuropathic pain as rendered obvious by the reference; and
peripheral neuropathies, including drug-induced neuropathies, are known in the art:

    PNG
    media_image5.png
    247
    577
    media_image5.png
    Greyscale
 (see for example, D’Amico et al., 2020 and Sissons, 2020).
For these reasons, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant’s argument and the examiner’s response are as discussed above in paragraph #5.
In short, applicant’s argument is that peripheral neuropathic pain is not the same as peripheral neuropathy.  Thus treatment of neuropathic pain does not constitute treatment of peripheral neuropathy.
As discussed above in paragraph #5, the utilization of the compounds of Arai for treatment of neuropathic pain would result in the treatment of the underlining cause, neuropathy.  The Court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BARBARA P BADIO/Primary Examiner, Art Unit 1628